The opinion of the Court was delivered by
POLLOCK, J.
These appeals pose the issue whether a constitutional right to a jury trial exists in an action for a declaratory judgment concerning claims against insurers for breach of contract and the recovery of future remediation costs. Resolution of the issue depends on whether such an action is more like a traditional common-law action for damages or one for equitable relief.
In Ciba-Geigy v. Liberty Mutual Insurance Co., plaintiff Ciba-Geigy Corporation (“Ciba-Geigy”) sued its insurers seeking a judgment declaring that the insurers are obligated to defend and indemnify it for future costs of environmental remediation. Ciba-Geigy also seeks compensatory damages for remediation costs that it has already incurred. The Law Division granted Ciba-Geigy’s motion, in which the insurers initially joined, for a jury trial.
On March 6, 1996, defendant Century Indemnity Company (“Century”), changed its position and moved for a trial by the court without a jury. Defendants Unigard Security Insurance Company and Great American Insurance Company joined Century’s motion. Ciba-Geigy and five other insurers, Commercial Union Insurance Company (“Commercial”), General Reinsurance Company (“General Reinsurance”), North Star Reinsurance Corporation, Allstate Insurance Company, and Zurich International Limited, opposed the motion. The Law Division granted Century’s motion.
The Appellate Division denied Ciba-Geigy’s motion for leave to appeal and to stay the trial. We granted leave to appeal. 144 N.J. 373, 676 A.2d 1089 (1996). Thereafter, we granted leave for Commercial and General Reinsurance, which oppose Century’s motion to strike Ciba-Geigy’s jury demand, to participate in this appeal. 145 N.J. 369, 678 A.2d 711 (1996).
*287In GEI Int’l Corp. v. St. Paul Fire and Marine Ins. Co., GEI, like Ciba-Geigy, seeks a judgment declaring that its insurers are obligated to indemnify it for all future environmental remediation costs and expenses. GEI also seeks money damages for breach of the policy because of the insurers’ failure to reimburse it for the clean-up costs it has incurred to date. The Law Division bifurcated the claims for environmental coverage and liability.
In both the liability and coverage actions, GEI and two insurers, Chubb Group of Insurance Companies (“Chubb Group”) and Federal Insurance Company (“Federal”), demanded a jury. Two other insureds, Hi-Speed Checkweigher and A.G. fur Prazisionsinstrumente (“AG”), moved to strike GEI’s demand for a jury trial in the liability phase. The Law Division struck all demands for a jury trial. The Appellate Division affirmed. 287 N.J.Super. 385, 396, 671 A.2d 171 (1996).
We granted GEI’s motion for leave to appeal that part of the Appellate Division’s order holding that the parties have no right to a jury trial on the environmental coverage claim. 144 N.J. 373, 676 A.2d 1089 (1996).
We hold that an action by an insured against an insurer for a declaratory judgment to compel indemnification for future environmental clean-up costs is substantially an action for specific performance, to which a right to trial by jury does not attach. We further hold that when an insured’s claim to recover damages for past environmental remediation costs is ancillary to the insured’s claim for specific performance, the entire matter should be resolved in a non-jury trial. Consequently, we affirm the order of the Appellate Division in GEI and the order of the Law Division in Ciba-Geigy.
*288I.
The relevant facts in both cases are undisputed. Ciba-Geigy is one of five cases consolidated under the general heading of “In re Environmental Insurance Declaratory Judgment Actions.” The Ciba-Geigy action, which was filed in 1987, involves numerous policies, some of which were issued nearly half-a-century ago. According to Ciba-Geigy, it is subject to claims from governmental agencies, such as the Environmental Protection Agency (“EPA”) and the Department of Environmental Protection (“DEP”), for alleged environmental pollution at several industrial sites. Ciba-Geigy seeks indemnification for liability that arises from environmental remediation at those sites.
From 1952 through 1986, the defendant-insurers issued primary, excess, and umbrella Comprehensive General Liability (“CGL”) policies to Ciba, Geigy, Toms River Chemical Corporation and their successor, Ciba-Geigy Corporation (“Ciba-Geigy”). Ciba-Geigy submitted claims under the policies to recover environmental remediation costs. Ciba-Geigy maintains that the environmental pollution claims involve personal injury or property damage caused by an “accident” or “occurrence” within the meaning of the policies and during the policy periods. The insurers have denied Ciba-Geigy’s claims on the grounds that either: (1) Ciba-Geigy “expected or intended” to cause the damage; (2) the underlying claims did not arise out of an “accident” or “occurrence”; or (3) at the time the policies were issued, Ciba-Geigy knew of the pollution damage for which it now seeks coverage.
Ciba-Geigy subsequently commenced this action, seeking coverage for over 100 underlying sites located in thirty states. It asks each insurer to defend and indemnify it for future liability and to compensate it for costs already incurred. Ciba-Geigy estimates *289that the costs incurred at various sites approximate $400 million. It estimates further that its future liability will exceed $1 billion. Ciba-Geigy seeks a declaratory judgment that the insurers must indemnify it for those future costs.
The trial court limited this phase of the coverage litigation to all of Ciba-Geigy’s sites in New Jersey, principally its dye- and resin-manufacturing plant in Toms River. Ciba-Geigy seeks approximately $125 million in compensatory damages for the Toms River site. It also requests an order that the insurers pay for all future costs, approximately $400 million. After resolution of the claims for coverage for the New Jersey sites, the parties will address Ciba-Geigy’s claims for coverage concerning the numerous other sites located outside of New Jersey.
One issue at trial will be whether Ciba-Geigy “expected or intended” the environmental pollution at the Toms River site. If so, Ciba-Geigy is not entitled to coverage at the Toms River site, and perhaps certain other sites in New Jersey. If not, the trial court will resolve numerous other coverage issues concerning the Toms River site, including the time when the alleged property damage occurred and the effect of the “owned property exclusion.” Another critical issue for some of the carriers is whether they have a duty to defend Ciba-Geigy.
The Law Division in Ciba-Geigy initially ordered a jury trial. Before the trial commenced, however, the Appellate Division rendered the GEI decision. Relying on that decision in the Ciba-Geigy action, the Law Division granted Century’s motion for a non-jury trial. It reasoned that the issues and claims for relief in environmental coverage actions are “unique, different, and above all very complex and complicated.” The court also stated that the case was “not a typical breach of contract case” and was “unknown in common law.”
*290GEI’s claims are like those asserted by Ciba-Geigy. The claims arise primarily from ground water contamination at a manufacturing facility in Roxbury Township that a former wholly-owned subsidiary of GEI, Metramatic, operated from 1983 to 1988. Before 1983, defendants Black, Dederer and Vanderhoof were shareholders of Metramatic. Their general partnership, defendant ORB, owned the site. In March 1983, ORB transferred title to the real estate to Metramatic, and GEI purchased the Metramatic stock.
When GEI sold the Metramatic stock to AG, the sale triggered the Environmental Cleanup Responsibility Act (“ECRA”), now known as the Industrial Site Recovery Act (“ISRA”), N.J.S.A 13:lK-6 to -35. Compliance with ECRA required GEI to conduct a full investigation to determine the possible existence of hazardous contamination and the necessity for environmental remediation. That investigation disclosed substantial ground water contamination. To date, the cost of clean-up has exceeded $2 million. As the clean-up continues, the costs will mount.
GEI submitted claims against its CGL and excess-insurance carriers to recover the costs of investigation and remediation of the groundwater contamination. The carriers disclaimed coverage, relying in part on pollution-exclusion clauses. GEI then filed this action, alleging that the insurers had breached their policy. It seeks a judgment for monies spent to date and for a declaration that the insurers are liable for the continuing cost of remediation.
GEI also seeks contribution under the Spill Compensation and Control Act (“Spill Act”), N.J.S.A 58:10-23.11 to -23.11z, from other owners and operators of the site. The Law Division bifurcated the claims, determining that the contribution claims under the Spill Act would be litigated in the first trial and the coverage claims against che insurers in the second trial.
GEI, along with two defendant-insurers, Chubb Group and Federal, demanded a jury in both trials. The Law Division struck the demands. It ruled that GEI’s claim for coverage, despite the *291demand for money damages, essentially sought specific performance.
The Appellate Division affirmed. 287 N.J.Super. 385, 671 A.2d 171 (1996). The court held that no right to a jury trial attached either to the claim for contribution under the Spill Act or to the claim for coverage. Id. at 392-95, 671 A.2d 171. GEI has not appealed from the court’s determination that the right to trial by jury did not attach to the contribution action. It appeals only from the denial of a jury trial on the coverage claim.
The Appellate Division characterized a declaratory judgment action against an insurance company seeking to compel indemnification for environmental clean-up costs as an equitable action for specific performance. Ibid. So characterized, the action should be determined by the court sitting without a jury. Ibid. The court acknowledged that the coverage dispute involved the determination of factual issues, such as whether the contamination occurred intentionally or accidentally. Those issues, however, were “ancillary and incidental to and subsumed within the main cause of action for equitable relief in the coverage trial.” Id. at 396, 671 A.2d 171.
II.
Article I, Paragraph 9 of the 1947 New Jersey Constitution provides that “[t]he right of trial by jury shall remain inviolate.” N.J. Const, art. 1, ¶ 9. This provision guarantees the right to trial by jury as it existed at common law at the time of the adoption of the New Jersey Constitution. Weinisch v. Sawyer, 123 N.J. 333, 343, 587 A.2d 615 (1991); In re LiVolsi, 85 N.J. 576, 587, 428 A.2d 1268 (1981). Traditionally, the right to a jury trial attaches in legal, but not equitable, actions. Weinisch, supra, 123 N.J. at 343, 587 A.2d 615.
In federal comets, the Seventh Amendment to the United States Constitution guarantees the right to a jury trial in civil cases. Minneapolis & St. Louis R.R. v. Bombolis, 241 U.S. 211, *29236 S.Ct. 595, 60 L.Ed. 961 (1916). The Seventh Amendment right to a jury trial, however, is not binding on the states. Id. at 217, 36 S.Ct. at 596, 60 L.Ed. at 963. Thus, the right to a trial by jury in New Jersey must arise under either a statute or the state constitution. Shaner v. Horizon Bancorp., 116 N.J. 433, 435-36, 561 A.2d 1130 (1989).
Declaratory judgment actions were unknown at common law. In New Jersey, the Uniform Declaratory Judgments Act (the “Act”), N.J.S.A 2A:16-50 to -62, governs the right to declaratory relief. The Act does not specifically state when the right to a jury trial attaches to an action for a declaratory judgment. Instead, the Act provides that factual issues “may be tried and determined in the same manner as issues of facts are tried and determined in other civil actions____” N.J.S.A. 2A:16-58. Depending on the issue, a declaratory judgment can be either legal or equitable. See Utility Blade & Razor Co. v. Donovan, 33 N.J.Super. 566, 572, 111 A.2d 300 (App.Div.1955) (explaining that declaratory relief is traditionally “neither equitable nor legal in its nature ... [but] takes on the color of either, depending upon the issue”); see also Government Employees Ins. Co. v. Butler, 128 N.J.Super. 492, 495, 320 A.2d 515 (Ch.Div.1974) (same). Thus, the filing of a declaratory judgment action for insurance coverage does not necessarily engender the right to a jury trial. In a declaratory judgment action, the right to a jury trial depends on whether the action is the counterpart to one in equity or in law.
By comparison, a right to trial by jury in a declaratory judgment action in the federal courts may be demanded under the circumstances and in the manner provided by the Federal Rules of Civil Procedure. 28 U.S.CA § 2201; Fed.R.Civ.P. 57. As in the New Jersey courts, the right to a jury trial in federal courts depends on whether a claim is legal or equitable. 22A Am.Jur.2d Declaratory Judgments § 230 (1988). If a claim is equitable, no right to trial by jury attaches. Ross v. Bernhard, 396 U.S. 531, 533, 90 S.Ct. 733, 735, 24 L.Ed.2d 729, 733 (1970).
*293In determining whether GEI’s and Ciba-Geigy’s declaratory judgment actions are primarily legal or equitable, “we look to the historical basis for the cause of action and focus on the requested relief.” Weinisch, supra, 123 N.J. at 343, 587 A.2d 615. Of the two, the more persuasive factor is the requested relief. Ibid.
For example, the right to a trial by jury does not attach to an insured’s action against an insurer and its insurance agent for their failure to advise the insured of available coverage. Id. at 342-43, 587 A.2d 615. The relief requested in such an action is reformation of the insurance policy, an equitable remedy. Ibid. We also have held that absent an express statutoiy provision, a claimant is not entitled to a jury trial in an action under the Law Against Discrimination (“LAD”), N.J.S.A. 10:5-1 to -42, because the relief available under the LAD is predominately equitable in nature. Shaner, supra, 116 N.J. at 453, 561 A.2d 1130. In response, the Legislature amended the relevant statute, N.J.S.A. 10:5-3, to provide that a person could assert a claim for damages based on the LAD. L.1992, c. 146, § 1.
Here, the Appellate Division characterized Ciba-Geigy’s requests for declaratory judgments as actions for specific performance. As a claim for equitable relief, specific performance does not trigger a right to a jury trial. See, e.g., Barry M. Dechtman, Inc. v. Sidpaul Corp., 89 N.J. 547, 552, 446 A.2d 518 (1982) (stating that specific performance rested on equitable principles); LiVolsi, supra, 85 N.J. at 590 n. 12, 428 A.2d 1268 (1981) (holding “[i]n purely equitable matters there is no right to a jury even if both parties want one”); Brady v. Cartaret Realty Co., 70 N.J. Eq. 748, 751, 64 A 1078 (E.& A. 1906) (holding that there was no right to jury trial when equity provided a remedy because legal remedy was inadequate), aff'd, 72 N.J. Eq. 904, 67 A 606 (E.& A. 1907).
A declaratory judgment action, although it ultimately may result in the payment of money, is not necessarily an action of law. GEI’s and Ciba-Geigy’s complaints seek judgments mandating that the defendant-insurers defend and indemnify them for the future costs of environmental remediation. Such a request, which *294seeks an order to compel an insurer to discharge future obligations under its policy, is sufficiently like an action for specific performance to withstand a demand for a jury trial. 11 Samuel Williston, A Treatise on the Law of Contracts § 1418 (3d ed. 1968 & Supp.1996) (explaining that specific performance seeks an order compelling a party substantially to perform).
GEI and Ciba-Geigy seek orders compelling the insurers to perform their contractual obligations, relief made necessary by the inadequacy of a remedy at law. Although the essential nature of an action as legal or equitable may not be clear, specific performance is appropriate if it will “do more perfect and complete justice.” Fleischer v. James Drug Stores, 1 N.J. 138, 146, 62 A.2d 383 (1948). For nearly half a century, the test, although it could be more specific, has served to distinguish actions in equity from those at law. Moreover, we anticipate no wholesale revision of the traditional right to a jury trial in declaratory-judgment actions involving insurance policies. We go no further than to hold that a jury need not decide the present actions, which involve unique questions concerning insurance for the remediation of environmental harm.
Specific performance also is appropriate when relief at law, money damages, provides inadequate compensation for the breach of an agreement. Ibid.; Mantell v. International Plastic Harmonica Corp., 141 N.J. Eq. 379, 390, 55 A.2d 250 (E.& A. 1947). An award of money damages in these cases would be inadequate. As the Law Division in Ciba-Geigy recognized, the issues in environmental coverage actions are uniquely complex. Ciba-Geigy asserts five claims for relief, seeking coverage for its liability to clean up over a hundred sites, located in thirty states. In several counts, Ciba-Geigy seeks the ability to designate which of its many policies from several insurers would be triggered. Characterization of the cause of action depends on the dominant relief sought and the nature of the proceeding that would provide the most complete resolution of the issues. In other contexts, the complexity of environmental coverage actions has led to creative *295procedural responses. See Westinghouse Elec. Corp. v. Liberty Mut. Ins. Co., 233 N.J.Super. 463, 478-79, 559 A.2d 435 (App.Div. 1989) (remanding case involving 3,000 claims in more than twenty states for trial in a single forum, finding that “[w]e understand that ultimately the [environmental] coverage questions may be fact-sensitive and that site-specific factual findings may have ... to be made”).
Moreover, if left to their legal remedy, Ciba-Geigy and GEI would be required to file multiple future breach-of-eontraet actions each time an insurer refuses to defend or indemnify them. Only specific performance can place Ciba-Geigy and GEI in the position they assert they would have been, had the defendant-insurers performed their contractual obligations.
As the doctrine of ancillary equitable jurisdiction illustrates, avoidance of a multiplicity of lawsuits appropriately limits the right to a jury trial. If an action is primarily equitable, a court of equity may assume jurisdiction over ancillary legal issues. Fleischer, supra, 1 N.J. at 150, 62 A.2d 383. The exercise of ancillary equitable jurisdiction avoids a multiplicity of actions and permits a court to do complete justice. See Eckerd Drugs v. S.R. 215 Rite-Aid, 170 N.J.Super. 37, 41, 405 A.2d 474 (Ch.Div.1979) (noting that once equity jurisdiction attaches it may be retained in order to avoid multiplicity of suits even if suit includes some matters traditionally considered to be strictly legal). In addition, specific performance is particularly appropriate when, as here, the claim involves a continuing right to future benefits that cannot be satisfied by a one-time monetary payment. See, e.g., Manetti v. Prudential Property & Cas. Ins. Co., 196 N.J.Super. 317, 321-22, 482 A.2d 520 (App.Div.1984) (reasoning that nature of personal injury protection benefits is such that they may give rise to ongoing or recurring disputes). A contrary result would lead to a fragmentation of issues and a waste of judicial resources. Id. at 40-41, 405 A.2d 474. The hallmark of a modem system of justice is designation of a single forum to decide all matters in eontrover*296sy. Brennan v. Orban, 145 N.J. 282, 293, 678 A.2d 667 (1996). A jury simply could not grant all the relief that Ciba-Geigy seeks.
Ciba-Geigy and GEI cannot convert their claims into actions at law simply by placing a monetary figure on their requests for declaratory relief. Both Ciba-Geigy and GEI seek substantial future damages. The amount of the damages, however, are both uncertain and unknown. When a court cannot reasonably ascertain the amount of damages, specific performance emerges as the more appropriate remedy. Fleischer, supra, 1 N.J. at 146-47, 62 A.2d 383 (holding that damages were not adequate compensation for breach of co-operative contract designed to place retail druggists on competitive level with well-known chain pharmacies, in part because damages were immeasurable); American Assoc, of Univ. Professors v. Bloomfield College, 136 N.J.Super. 442, 346 A.2d 615 (App.Div.1975) (reasoning that dismissed college faculty members were entitled to specific performance of reinstatement because of uncertainty in measuring damages).
Contrary to the dissent, however, we do not rely on an “award of a finite amount” as the predicate for the right to a jury trial. (Post, at 305, 693 A.2d at 857). In the present cases, the insureds seek more. They seek an order directing the insurers to reimburse them for the future cost of environmental remediation. Because those breaches have not yet occurred, the insureds’ damages are not calculable. As previously stated, the award of money damages cannot constitute adequate relief.
Commercial Union argues that Morton Int’l, Inc. v. General Accident Ins. Co., 134 N.J. 1, 629 A.2d 831 (1993), cert. denied, 512 U.S. 1245, 114 S.Ct. 2764, 129 L.Ed.2d 878 (1994), requires a reversal of the judgment of the Appellate Division in GEI. We disagree. True, Morton held that under the CGL policies at issue in that case, environmental-remediation expenses constituted “damages.” Id. at 27, 629 A.2d 831. Morton, however, concerned the interpretation of “damages” within the policies, not a determination whether the requested relief was legal or equitable. Unlike *297GEI and Ciba-Geigy, Morton sought compensation only for the clean-up and remediation costs for which it had already been held liable in a prior proceeding. Id. at 9, 629 A.2d 831. Morton did not ask the Chancery Division to compel its insurers to indemnify it for any future costs. Consequently, Morton does not compel the conclusion that the parties in the present case have a right to trial by jury.
Nor does the conclusion that the present action should proceed in a non-jury trial contradict the holding of the Appellate Division in Chiacchio v. Chiacchio, 198 N.J.Super. 1, 5, 486 A.2d 335 (App.Div.1984). In Chiacchio, the underlying action was one for divorce in which the wife sought recovery for personal injuries arising out of the husband’s alleged acts of extreme cruelty. The husband filed a third-party complaint seeking coverage from his homeowner’s insurer. The Appellate Division held that “[a]n action for a declaratory judgment as to the rights of parties to an insurance policy is basically an action for the construction of a contract generally cognizable before the law courts.” Id. at 5, 486 A.2d 335. It transferred the husband’s claim for indemnification to the Law Division for a trial by jury. The court reasoned that the husband’s request for indemnification from his insurer did not arise out of the marital relationship that underlay the wife’s divorce and tort actions. Id. at 6, 486 A.2d 335.
Chiacchio, unlike GEI and Cibar-Geigy, involved a claim for a fixed amount for a past wrong, not a claim for costs to be incurred in the future. Our recent decision in Brennan v. Orban, supra, moreover, suggests limits on the appropriateness of transferring an indemnification claim from the Family Part to the Law Division. Brennan recognized that the Family Part could better manage as part of a single case claims as distinct as those for divorce and marital torts. Brennan, supra, 145 N.J. at 304, 678 A.2d 667. Similarly, in the present actions, the demands for declaratory relief, although arising out of the insurers alleged breach of contract, may be so imbued with claims for equitable *298relief that management by a single judge is the only sensible answer.
We limit our holding to declaratory judgment actions for insurance coverage for the recovery of future environmental remediation costs. The predominance of equitable issues and complexity of the underlying action distinguishes those actions from coverage actions under other kinds of insurance policies. We do not reach the broader question concerning the extent to which the right to a jury trial attaches to actions for coverage on other kinds of insurance policies. See Steiner v. Stein, 2 N.J. 367, 371, 66 A.2d 719 (1949) (holding that in “actions for breach of contract ... the parties are entitled to a trial by jury as of right”).
m.
Historically, moreover, environmental-insurance coverage actions for the recovery of future remediation costs were unknown in 1776, when New Jersey adopted its first constitution. Without statutory authorization, a right to trial by jury does not attach to a claim if the claim did not exist at common law. Shaner, supra, 116 N.J. at 447, 561 A.2d 1130; Montclair v. Stanoyevich, 6 N.J. 479, 487-88, 79 A.2d 288 (1951). To this extent, Ciba-Geigy and GEI assert a cause of action and seek relief that was unknown at common law. See LiVolsi, supra, 85 N.J. at 587-88, 428 A.2d 1268 (holding that attorneys did not have absolute right to trial by jury in fee dispute cases before adoption of the 1947 Constitution); Ebling Brewing Co. v. Heirloom, Inc., 1 N.J. 71, 78, 61 A.2d 885 (1948) (reasoning that jurisdiction of Chancery Court to appoint statutory receiver of insolvent corporation existed before adoption of 1844 Constitution); Boardwalk Properties, Inc. v. BPHC, 253 N.J.Super. 515, 530, 602 A.2d 733 (App.Div.1991) (finding that New Jersey Antitrust Act did not replace common law causes of action that were triable to jury); Manetti, supra, 196 N.J.Super. at 320, 482 A.2d 520 (holding that statutory personal injury protection benefits did not exist at common law and were not subject to right of jury trial); Peterson v. Albano, 158 N.J.Super. *299503, 506, 386 A.2d 873 (App.Div.), certif. denied, 78 N.J. 337, 395 A.2d 205 (1978) (finding that right to a jury trial in summary dispossess action existed at common law when Constitution of 1776 was adopted); Kugler v. Banner Pontiac-Buick, Opel, Inc., 120 N.J.Super. 572, 582, 295 A.2d 385 (Ch.Div.1972) (holding that claims under Consumer Fraud Act were completely unknown to common law).
Appellants argue that environmental-insurance-eoverage disputes for the recovery of future remediation costs are no different than other insurance coverage disputes and breach-of-contract actions generally. See Guy v. Petty, 275 N.J.Super. 536, 544, 646 A.2d 546 (Law Div.1993) (“A civil litigant may demand a jury trial if the same or highly analogous action entitled one to a jury trial when the people adopted their constitution.”). In one sense, declaratory judgments concerning environmental insurance policies may be the heir of more commonplace declaratory-judgment actions for coverage. Ordinarily, an action for the declaration of parties’ rights under an insurance policy is considered to be a contractual obligation cognizable in a court of law and, therefore, generally subject to trial by jury. See Paul v. Ohio Cos. Ins. Co., 196 N.J.Super. 286, 289 n. 1, 482 A.2d 199 (App.Div.1984), certif. denied, 99 N.J. 228, 491 A.2d 718 (1985) (holding that declaratory judgment actions seeking interpretation of insurance policies involved primarily legal rights and belonged in Law Division); Government Employees, supra, 128 N.J.Super. at 496, 320 A.2d 515 (reasoning that action for the declaration of the parties’ rights under insurance policy was basically action for construction of a contract cognizable before the law courts).
Declaratory judgment actions against insurers for the recovery of future environmental remediation costs, however, differ from claims asserted in eighteenth-century litigation. No one dreamt in 1776 of environmental torts or claims for contribution under environmental statutes. Similarly, disputes between an insured and an insurer concerning future coverage for environmental *300remediation costs were not cognizable before the adoption of any of this State’s constitutions.
Also supporting a non-jury trial in the present action is the proposition that the underlying claim, remediation, is not subject to trial by jury. Weinisch, supra, 123 N.J. at 343, 587 A.2d 615; Asbestos Fibres, Inc. v. Martin Lab., 12 N.J. 233, 239-40, 96 A.2d 395 (1953). Remediation is a form of equitable relief that can require continuing supervision. Although questions pertaining to insurance coverage are separate from those pertaining to remediation, a single judge can resolve all questions in both proceedings sensibly and justly. In sum, insurance-coverage actions for the recovery of the costs of environmental remediation are sufficiently different from many other declaratory judgment actions to support the distinction between them.
IV.
The gravamen of GEI’s and Ciba-Geigy’s complaints is their request for specific performance of their insurance policies to compensate them for future costs of remediation. For example, at the Toms River site alone, Ciba-Geigy seeks more than $400 million in estimated future remediation costs. It also seeks $125 million as compensation for costs already incurred. That sum, although substantial, is but a fraction of the estimated remediation costs.
Because GEI and Ciba-Geigy primarily seek specific performance of the insurers’ duties under their policies, we need not decide whether the right to trial by jury would attach to a claim limited to compensation for already-incurred costs. The claim to recover those costs rides in the wake of the claim for specific performance. Once a court of equity assumes jurisdiction over a cause, it may resolve all other issues that “are germane to or grow out of the subject-matter of the equitable jurisdiction.” Fleischer, supra, 1 N.J. at 150, 62 A.2d 383; see also Steiner, supra, 2 N.J. at 373, 66 A.2d 719 (“It has long been a cardinal principle of equity that once [a court of equity] has obtained jurisdiction of a cause it *301will ordinarily dispose of all of the issues to avoid a multiplicity of suits.”).
Thus, even if the parties are otherwise entitled to a jury trial on the insurer’s alleged breach of contract for failure to compensate GEI and Ciba-Geigy for costs already incurred, those claims grow out of and are germane to the declaratory judgment action for specific performance. See, e.g., Brennan, supra, 145 N.J. at 302, 678 A.2d 667 (holding that doctrine of ancillary jurisdiction authorizes Family Part to adjudicate marital tort without jury when tort claim is intertwined with subject matter of divorce action). Both the requests for declaratory judgment and recovery of past remediation costs involve the interpretation of the same insurance policies on the same sets of facts. But cf. New Jersey Highway Auth. v. Renner, 18 N.J. 485, 494, 114 A.2d 555 (1955) (reasoning that since parties had proceeded on assumption that defendant’s counterclaim was not incidental to plaintiffs claim for specific performance, interests of justice required that counterclaim be tried by jury). Trying the two sets of claims separately, some to a judge and others to a jury, would be a waste of judicial resources.
All parties agree that a trial before a judge is more efficient than one before a jury. Efficient judicial administration confirms the conclusion that these actions should proceed before a court sitting without a jury. Although budgetary constraints and concerns about efficiency cannot impinge on the right to a jury trial, in an era of fiscal constraint, we cannot permit the unnecessary expansion of the right to trial by jury solely to enable litigants to obtain a tactical advantage.
The mere existence of factual issues does not automatically entitle a party to a jury trial. Here, for example, a central point of dispute in both Cibar-Geigy and GEI is whether the insureds intended the environmental contamination within the meaning of the underlying policies. The right to a jury that otherwise might attach to those claims must yield to the resolution of the dominant equitable issues in a non-jury trial. In sum, the factual issues are ancillary to the insured’s primary claim for equitable relief in the *302claim for coverage. GEI, supra, 287 N.J.Super. at 396, 671 A.2d 171. Admittedly, the case for a jury trial in GEI, which involves a single site, is stronger than that in Ciba-Geigy. On balance, however, we are inclined to affirm the trial court’s decision in GEI not to require a jury trial.
The orders of the Appellate Division in GEI and of the Law Division in Ciba-Geigy are affirmed.